   Case: 1:19-cv-05626 Document #: 29-4 Filed: 12/12/19 Page 1 of 10 PageID #:296




                                                                                             BARTEK



            Improving the Flavor of Fruit Products with Acidulants
                         by Daniel Sortwell, NutriQuim, S.A. de C.V. and
                               Anne Woo, Bartek Ingredients, Inc.
                            Expotecnoalimentaria ‘96, March 28, 1996
                                      Mexico City, Mexico

Acidulants are sometimes overlooked when developing fruit-flavored products such as beverages,
gelatin desserts, jams, jellies or candies. The flavors and sweeteners are adjusted to achieve the
flavor profile desired and the acidulant which is available in inventory, for example, citric acid, is
commonly used.

However, the flavor profile of most products can be significantly improved by using a mixture of
acidulants or a different acidulant. The use of a mixture of acidulants makes the flavor profile
more authentic. As shown in Table I, fruits naturally contain mixtures of acidulants, not only one
acidulant. These fruits typically contain 0.5-2.0% total acid, with the exception of tamarind,
whose pulp contains more than 10% total acid.

                              Table I. Acids Naturally Present in Fruits
      Fruit                Predominant Acid                   Secondary Acids
Apple                 Malic Acid (95%*)            Tartaric Acid, Fumaric Acid
Apricot               Malic Acid (70%*)            Citric Acid, Tartaric Acid
Cherry                Malic Acid (94%*)            Tartaric Acid
Grape                 Malic Acid (60%*)            Tartaric Acid
Grapefruit            Citric Acid                  Malic Acid
Guava                 Citric Acid                  Malic Acid
Lime, Lemon           Citric Acid                  Malic Acid
Mango                 Citric Acid                  Malic Acid, Tartaric Acid
Orange                Citric Acid                  Malic Acid
Peach                 Malic Acid (73%*)            Citric Acid
Pear                  Malic Acid (77%*)            Citric Acid
Pineapple             Citric Acid                  Malic Acid
Raspberry             Citric Acid                  Malic Acid, Tartaric Acid
Strawberry            Citric Acid                  Malic Acid, Tartaric Acid
Tamarind              Tartaric Acid                Citric Acid, Malic Acid
Watermelon            Malic Acid (99%*)            Fumaric Acid
*% of the total acid in the fruit


  For more information: Bartek Ingredients Inc. • 421 Seaman St. • Stoney Creek, Ontario L8E 3J4 • Canada
          Tel: (905) 662-3292 • (905) 662-1127 • Order desk: 1-800-263-4165 • Fax: (905) 662-8849
                                     www.bartek.on.ca • sales@bartek.on.ca
   Case: 1:19-cv-05626 Document #: 29-4 Filed: 12/12/19 Page 2 of 10 PageID #:297

Improving the Flavor of Fruit Products with Acidulants                                    2



As shown in Table I, malic acid and citric acid are the predominant acids in most fruits. What is
interesting is how prevalent malic acid is. Even in grapes, which most people associate with
tartaric acid, most of the acid present is malic acid. In oranges, which most people associate with
citric acid, approximately 15% of the total acid present is malic acid.

In this presentation, I will discuss the use of acidulants to improve the flavor of fruit-flavored
products. I will discuss those acidulants normally used in fruit-flavored products, that is; citric
acid, fumaric acid, malic acid and tartaric acid.


Physicochemical Properties of the Acidulants
As shown in Table II, citric, malic and tartaric acids are all very soluble in water. Fumaric acid,
on the other hand, has a solubility of 0.5% at 20°C. This is sufficient for many applications,
although more time must be allowed to dissolve the fumaric acid. In chewing gum, the slow
dissolution of fumaric acid is an advantage because it means that the sensation of sourness in the
mouth will be prolonged. This enhances the flavor impact of some chewing gums.

                       Table II. Solubility and Hygroscopicity of Acidulants
         Acidulant             Solubility in water at 20°C             Hygroscopicity
    Citric                                 62%                           hygroscopic
    Fumaric                                0.5%                       non-hygroscopic
    Malic                                  56%                           hygroscopic
    Tartaric                               60%                           hygroscopic

As shown in Table II and Figure I, fumaric acid is non-hygroscopic when compared to other
acidulants like citric acid. Fumaric acid is used extensively in dry mix products to avoid moisture
absorption and the product degradation associated with it.




Source: NutriQuim, S.A. de C.V. and Bartek Ingredients, Inc.
   Case: 1:19-cv-05626 Document #: 29-4 Filed: 12/12/19 Page 3 of 10 PageID #:298

Improving the Flavor of Fruit Products with Acidulants                                  3



               Figure I. Moisture Absorption of Citric vs. Fumaric Acid
                    16
                    14
                    12
                    10
                                                                      Citric Acid
     % Absorption 8
       of Water   6
                      4                                    Fumaric Acid
                      2
                      0

                          0        10         20       30        40        50               60
                                 Days of Storage at 90% Relative Humidity, 24°C

Shown in Figure II are the pH curves of the acidulants. The acidulant with the lowest pH,
fumaric acid, is also the strongest of the acidulants. To provide equivalent sourness, smaller
quantities of fumaric acid are needed than of other acidulants. Fumaric acid is therefore said to
have a

                          Figure II. Acidulants: pH vs. Conc. (%w/v)

     3.8
     3.6
     3.4
     3.2
pH                                                                                  Acetic
     3.0                                                                            Lactic
                                                                                    Malic
     2.8                                                                            Citric
                                                                                    Tartaric
     2.6                                                                            Fumaric


                              0.05         0.10                   0.15
                              Concentration (%w/v)



Source: NutriQuim, S.A. de C.V. and Bartek Ingredients, Inc.
   Case: 1:19-cv-05626 Document #: 29-4 Filed: 12/12/19 Page 4 of 10 PageID #:299

Improving the Flavor of Fruit Products with Acidulants                                   4


higher relative sourness. Malic acid has a higher relative sourness than citric acid, even though
its pH is higher, as shown in Figure II. Malic acid has a more prolonged sour sensation in the
mouth than citric acid and for this reason a higher relative sourness.


Relative Sourness & Astringency of the Acidulants
Shown in Figure III are the relative sourness and astringency of the acidulants. The relative
sourness is expressed as the replacement ratio on an inverted scale. For example, since 0.60-0.75
Kg. of fumaric acid can be used to provide approximately the same sourness as 1 Kg. of citric
acid, the replacement ratio in this case is 0.60-0.75. In the case of malic acid, the replacement
ratio is 0.75-0.90. For tartaric acid, it is 0.85-0.95. These replacement ratios are based on various
comparative studies of acidulants as well as experience in using these acidulants in different
product formulas. The replacement ratios shown here are ranges which take into account all
possible uses. The exact replacement ratio for a particular product formula must be determined
by experimentation, since the sensation of sourness is influenced by many factors.

              Figure III. Relative Sourness & Astringency of Acidulants




The most obvious factor influencing relative sourness is pH. The higher the level of hydrogen
ions, or the lower the pH, usually the more sour will be the sample. This is true for fumaric acid,
which as shown in Figure III has the highest relative sourness of the acidulants. However, this is
not always true. For example, comparing malic acid with citric acid at the same concentration,


Source: NutriQuim, S.A. de C.V. and Bartek Ingredients, Inc.
   Case: 1:19-cv-05626 Document #: 29-4 Filed: 12/12/19 Page 5 of 10 PageID #:300

Improving the Flavor of Fruit Products with Acidulants                                   5


malic acid has a higher pH but tastes more sour. As I mentioned earlier, malic acid has a more
prolonged sour sensation and for this reason a higher relative sourness. Each acidulant has
different sensory characteristics. It is not possible to simply replace one acidulant with another in
a product formula, even taking into account the replacement ratio, and expect that the product
will taste the same. The idea is to use an acidulant or mixture of acidulants which results in the
optimum flavor profile for the product.

A sensory aspect of acidulants which must be considered is astringency. This is the sensation of
puckering or shrinking throughout the mouth. In the case of acidulants, the sensation of
astringency occurs after the sensation of sourness and lasts longer (Straub, 1992). The
astringency of tamarind is due to its high level of tartaric acid. Astringency is also associated
with tannins, for example; in tea, coffee, grapes, cherries and unripe fruit.

The values used for astringency in Figure III are taken from the comparative study of Rubico &
McDaniel (1992), in which (12) trained panelists evaluated different acidulants at 0.08%w/v.
The panelists were asked to rate different acidulants in terms of various sensory attributes,
including astringency. The average scores for astringency are used in Figure III. Tartaric acid
and fumaric acid are more astringent than citric acid or malic acid, as shown in Figure III. At the
5% level of significance, fumaric and tartaric acids have the same astringency, as do citric and
malic acids. Based on Figure III, we would expect fumaric acid to be useful in replacing tartaric
acid in flavors where astringency is present, for example, in tamarind or grape. In fact, fumaric
acid is very effective in these applications.




Source: NutriQuim, S.A. de C.V. and Bartek Ingredients, Inc.
   Case: 1:19-cv-05626 Document #: 29-4 Filed: 12/12/19 Page 6 of 10 PageID #:301

Improving the Flavor of Fruit Products with Acidulants                                        6


Using Acidulants in Fruit-Flavored Products:
Consumer Preference
1. The use of malic acid to improve the flavor of aspartame-sweetened beverages (Anon., 1986).

Panelists in the United States were asked to compare non-carbonated beverages sweetened with
aspartame and made with 100% malic acid vs. 100% citric acid. They were asked to identify
which acidulant they preferred. The results were as follows:

                                                                     Probability of error in concluding
     Beverage    # of panelists # of panelists preferring             that there was a preference for
                                                                                malic acid*
       flavor                          malic acid
   Fruit Punch         25                  17                                     10.8%
   Orange              31                  21                                      7.1%
   Grape               22                  15                                     13.4%
*O’Mahoney (1986), Paired-Comparison Preference Test

In all beverage flavors, malic acid was preferred over citric acid. Malic acid is preferred for
aspartame-sweetened products because the prolonged sour sensation of malic acid matches the
sweet aftertaste of aspartame. If citric acid is used instead of malic acid, the sweet aftertaste of
aspartame is more noticeable and the product does not taste as good.


2. The use of malic acid to enhance the flavor of an orange-flavored beverage.

14 panelists in Mexico were asked to compare two non-carbonated, orange-flavored beverages
made with A) 100% citric acid, and B) 95% citric acid with 5% malic acid. The beverages were
sweetened with sugar. The formulas for the two beverages are shown below. The panelists were
asked which beverage they preferred. 10 out of 14 panelists preferred Formula B (citric acid and
malic acid). Of the panelists who preferred Formula B, many commented that this sample had a
stronger flavor. There is a probability of error of 18% in concluding that there exists a preference
for Formula B over Formula A (O’Mahoney, 1986, Paired-Comparison Preference Test).




Source: NutriQuim, S.A. de C.V. and Bartek Ingredients, Inc.
   Case: 1:19-cv-05626 Document #: 29-4 Filed: 12/12/19 Page 7 of 10 PageID #:302

Improving the Flavor of Fruit Products with Acidulants                                    7



Formula 2A (with 100% Citric Acid)
                              Ingredient                                          Level of Use
    Water                                                                     to 100%
    Sodium Benzoate (Kalama)                                                  0.03% w/v
    Sodium Citrate                                                            0.04% w/v
    Citric Acid                                                               0.30% w/v
    Sugar                                                                     12.50% w/v
    PC35 Orange flavor with color (Virginia Dare)                             0.07% v/v
    pH=2.6
    Ingredients with boldface letters are available from NutriQuim, S.A. de C.V.

Formula 2B (with Citric Acid and Malic Acid)
                               Ingredient                                         Level of Use
   Water                                                                      to 100%
   Sodium Benzoate (Kalama)                                                   0.03% w/v
   Sodium Citrate                                                             0.035% w/v
   Malic Acid (Bartek)                                                        0.015% w/v
   Citric Acid                                                                0.28% w/v
   Sugar                                                                      12.50% w/v
   PC35 Orange flavor with color (Virginia Dare)                              0.07% v/v
    pH=2.6
    Ingredients with boldface letters are available from NutriQuim, S.A. de C.V.

Different formulas with more malic acid and less citric acid were also evaluated but they were
preferred less by the panelists. Apparently, the use of 5% malic acid as a percentage of the total
acid was enough to enhance the overall flavor profile without changing the citrus character of the
flavor.


3. The use of fumaric acid to improve the flavor of a grape-flavored beverage.

17 panelists in Mexico were asked to compare two non-carbonated, grape-flavored beverages
made with A) 100% citric acid, and B) 92% fumaric acid and 8% malic acid. The beverages were
sweetened with sugar. The formulas for the two beverages are shown below. The panelists were
asked which beverage they preferred. 11 out of 17 panelists preferred Formula B (fumaric acid
and malic acid). Of the panelists who preferred Formula B, many commented that this sample
tasted more like grape.




Source: NutriQuim, S.A. de C.V. and Bartek Ingredients, Inc.
   Case: 1:19-cv-05626 Document #: 29-4 Filed: 12/12/19 Page 8 of 10 PageID #:303

Improving the Flavor of Fruit Products with Acidulants                                    8


Formula 3A (with 100% Citric Acid)
                              Ingredient                                          Level of Use
    Water                                                                     to 100%
    Sodium Benzoate (Kalama)                                                  0.03% w/v
    Sodium Citrate                                                            0.03% w/v
    Citric Acid                                                               0.25% w/v
    Sugar                                                                     12.50% w/v
    CL85 Grape flavor with color (Virginia Dare)                              0.25% v/v
    pH=2.5
    Ingredients with boldface letters are available from NutriQuim, S.A. de C.V.

Formula 3B (with Fumaric Acid and Malic Acid)
                              Ingredient                                          Level of Use
   Water                                                                      to 100%
   Sodium Benzoate (Kalama)                                                   0.03% w/v
   Sodium Citrate                                                             0.04% w/v
   Fumaric Acid (Bartek)                                                      0.165% w/v
   Malic Acid (Bartek)                                                        0.015% w/v
   Sugar                                                                      12.50% w/v
   CL85 Grape flavor with color (Virginia Dare)                               0.25% v/v
    pH=2.5
    Ingredients with boldface letters are available from NutriQuim, S.A. de C.V.

Grape juice is naturally astringent due to the presence of tannins and tartaric acid. Therefore,
fumaric acid is more useful than citric acid as an acidulant in grape-flavored beverages because it
has more astringency, as discussed earlier. A low level of malic acid is used to enhance the
overall flavor profile.

In this case, there was only a slight preference for the sample with fumaric and malic acids.
However, the use of fumaric acid reduced by 40% the total cost of the acidulants, due both to the
lower cost of fumaric acid and to its lower level of use.




Source: NutriQuim, S.A. de C.V. and Bartek Ingredients, Inc.
   Case: 1:19-cv-05626 Document #: 29-4 Filed: 12/12/19 Page 9 of 10 PageID #:304

Improving the Flavor of Fruit Products with Acidulants                                 9



Using Acidulants in Fruit-Flavored Products:
Specific Recommendations
The following recommendations are starting points only. The levels and proportions of
acidulants which result in the best flavor profile can only be determined by experimentation.

The composition of the product in which the acidulant is used must be considered when selecting
acidulants. The flavor profiles of beverages are generally very sensitive. Since they contain
mostly water, a minor change in the ingredients can significantly change the flavor profile.
Products which contain fat or hydrocolloids are less sensitive, since fats and hydrocolloids can
mask or retard the perception of flavor. Therefore, in products which contain enough fats or
hydrocolloids to affect the perception of flavors; such as soft caramels, jams and jellies, and
gelatin desserts; the choice of acidulant is less critical than in the case of a beverage.

❑ For fruits where the predominant acid is citric acid (orange, grapefruit, lemon-lime, pineapple,
mango, strawberry and others), use citric acid in combination with less than 10% malic acid as a
percentage of the total acid. The malic acid enhances the fruit flavor and results in a more
blended flavor profile.

❑ For apricot, peach and pear; use a combination of malic acid and citric acid. A starting point
would be 2/3 malic acid, 1/3 citric acid.

❑ For flavors with astringency (tamarind, grape, cherry and jamaica), use fumaric acid in
combination with less than 10% malic acid as a percentage of the total acid. The astringency
from fumaric acid improves the flavor profile of the product.

❑ For apple and watermelon, use 100% malic acid. These fruits contain more than 95% malic
acid naturally. Combinations of malic acid and fumaric acid can be used to provide astringency
for green apple.

❑ For products where a prolonged sour sensation is needed, use malic acid as the acidulant. For
example:
A) In products sweetened with aspartame, malic acid is used to balance the sweet aftertaste of
aspartame and enhance the fruit flavor. This is especially effective in carbonated beverages.




Source: NutriQuim, S.A. de C.V. and Bartek Ingredients, Inc.
  Case: 1:19-cv-05626 Document #: 29-4 Filed: 12/12/19 Page 10 of 10 PageID #:305

Improving the Flavor of Fruit Products with Acidulants                                      10


B) In hard candy, malic acid’s prolonged sourness extends and enhances fruit flavors to give a
more fruity, more intense flavor profile.
C) In chewing gum, citric acid can be used to provide the initial sourness and malic and fumaric
acids can be used to prolong and extend the sour sensation. Fumaric acid in this case extends the
sour sensation due to its slow dissolution.



                                             References
Anon. 1986. Evaluation of malic and citric acids in soft drinks. Soft Drinks Trade Journal,
40(11):444

CoSeteng, M.Y. et al. 1989. Influence of titratable acidity and pH on intensity of sourness of
citric, malic, tartaric, lactic and acetic acid solutions and on the overall acceptability of imitation
apple juice. Can. Inst. Food Sci. Technol. J. 22:46

Gardner, W.H. 1966. Food Acidulants. Allied Chemical Corp., New York.

Hartwig, P. and McDaniel, M. 1995. Flavor characteristics of lactic. malic, citric, and acetic
acids at various pH levels. Journal of Food Science, 60(2):384

McGee, H. 1984. On Food and Cooking. Macmillan Publishing Co., New York.

Noble, A. et al. 1986. Comparison of sourness of organic acid anions at equal pH and equal
titratable acidity. Journal of Sensory Studies, 1(1):1

O’Mahony, M. 1986. Sensory Evaluation of Food, Statistical Methods and Procedures. Marcel
Dekker, Inc., New York.

Rubico, S. and McDaniel, M. 1992. Sensory evaluation of acids by free-choice profiling.
Chemical Senses, 17(3):273

Straub, A. 1992. Power function determination of sourness and time-intensity measurements of
sourness and astringency for selected acids. MSc Thesis, Oregon State University, USA.




Source: NutriQuim, S.A. de C.V. and Bartek Ingredients, Inc.
